ORDER

PER CURIAM.
Jeffrey Gastman (Claimant) appeals pro se from the final decision of the Labor and Industrial Relations Commission (Commission) affirming the decision of the Appeals Tribunal, which dismissed Claimant’s appeal of the previous determination by the Division of Employment Security finding that Claimant was not entitled to receive unemployment compensation from David J. Van Camp. We affirm the final decision of the Commission.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).